Citation Nr: 1623227	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  11-20 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from December 3, 2009 to December 4, 2011, and in excess of 50 percent from December 5, 2011.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2004 to March 2005 with an additional 4 months and 3 days of active service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was granted service connection for PTSD and a 30 percent rating, in a November 2007 rating decision.  On December 3, 2009, the Veteran requested an increase.  The RO denied the increase in December 2010.  Thereafter, a notice of disagreement (NOD) was submitted by the Veteran in January 2011.  In a March 2013 rating decision, the RO granted the Veteran an increased rating to 50 percent for PTSD, effective December 5, 2011.  Thus, the appeal period for an increased rating for the Veteran's PTSD, begins December 3, 2009.  Although a higher rating has been assigned by the RO for PTSD, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran limited his appeal to the PTSD claim expressly by his July 2011 substantive appeal.  At that time, he did not request a Board hearing, but did so later in a November 2014 substantive appeal.  The Veteran was scheduled for such a hearing in April 2016.  However, he did not attend his scheduled hearing, nor did he ask for the hearing to be rescheduled.  Thus, the Veteran's request is thus considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

Additional evidence was received subsequent to the most recent supplemental statement of the case issued in April 2013.  As the evidence is not pertinent to the claim on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  Service connection and a 30 percent rating for the Veteran's PTSD were granted in a November 2007 rating decision.  The Veteran did not appeal that decision, and no new and material evidence was received within one year of the decision.

2.  No subsequent claim for an increased rating for PTSD was received prior to December 3, 2009.

3.  Since December 3, 2009, the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Total occupational and social impairment is not shown.


CONCLUSIONS OF LAW

1.  Since December 3, 2009, the criteria for a 70 schedular rating, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for an effective date prior to December 3, 2009, for the grant of a 70 percent rating for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard letter in December 2009 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA examinations in December 2010 and January 2013.  These VA examinations, along with the expert medical opinions, as well as the private treatment records, are sufficient evidence for deciding the increased rating claims for the Veteran's low back disability and PTSD.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  Merits

The Veteran contends that he is entitled to an increased rating for his PTSD.  Specifically, in the June 2011 substantive appeal, the Veteran indicated that he suffers from anger and agitation, anxiety attacks where he feels like he is suffocating, and lack of motivation with his professional and private life.  He indicated he does not care about his job as he once did, and his relationship with his wife has suffered.

Additionally, in an October 2013 statement, the Veteran indicated that he feels his PTSD rating of 50 percent should be granted back to his initial claim February 27, 2007.  He reported that he feels the grant should go back to 2007 and he should be given the retro pay, due to all the pain and suffering of talking about his condition and reliving it.

As detailed below, the Board finds the Veteran's PTSD should be increased to 70 percent, effective December 3, 2009.  Additionally, no earlier effective date for the increase is appropriate, prior to December 3, 2009.

A.  Rating

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Under that formula, a 10 percent evaluation is warranted for PTSD where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists). 

Facts and Analysis

As indicated above, the Veteran requested an increase in his PTSD on December 3, 2009.  In a March 2013 decision, the RO granted an increase to 50 percent for the Veteran's PTSD, however, it was effective December 5, 2011.  The Board finds the Veteran's PTSD is increased to 70 percent, effective December 3, 2009, the date of the claim for an increase.

The Veteran underwent a VA examination in December 2010.  He reported he has had difficulties with PTSD symptoms since 2005.  He reported it is hard for him to get along with others, has ongoing difficulty falling and staying asleep, suffers nightmares, intrusive thoughts, is anxious, short-tempered, easily startled, hypervigilant, intolerant of crowds and he avoids talking about his service.  No suicide attempts were reported.  Additionally, he is employed full-time, does not miss work, does chores around his house, and is married with children.

On examination, the examiner reported no suicidal or homicidal ideation or intent, no impairment of any thought processes or communications, no delusions, hallucinations, ideas of reference or suspiciousness.  The examiner further indicated the Veteran is capable of managing his own financial affairs, has moderate and persistent symptoms of PTSD with no remissions.  He noted some impairment in the Veteran's social functioning and a global assessment of functioning (GAF) of 54, indicative of moderate symptoms or moderate difficulty in social, occupational or school functioning.

The Veteran underwent another VA examination in July 2011.  The examiner concluded that no mental disorder could be established without resort to mere speculation.  He concluded the Veteran pervasively overreported his symptoms and a diagnosis could not be formed.  The July 2011 is not supported by adequate rationale, and thus, is of little probative value compared to the other evidence that is more persuasive.

Thereafter, the Veteran underwent another VA examination in January 2013.  The Veteran reported his relationship with his wife was not going well and he often avoids his children, so he can be alone.  He reported he works full-time, however he was put on probation at work, for poor productivity.

The examiner reported the Veteran suffers from occupational and social impairment with reduced reliability and productivity.  Many severe symptoms were reported, including difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance and an exaggerated startle response.  He further noted the Veteran shows depressed mood, anxiety suspiciousness, panic attacks more than once a week, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and also suicidal ideation.  He noted the symptoms cause clinically significant distress or impairment in social, occupational, or other areas of functioning.

The examiner further indicated he had some ambivalence about endorsing suicidal ideation as a symptom because the Veteran has never been acutely suicidal and consistently indicated he has no plan or intention to harm or kill himself.  However, the examiner stated that in keeping with the benefit of the doubt principle, he decided to check off this symptom, partly because the Veteran experiences "I wish I were dead" or "I wonder what would happen if I died" types of thoughts often.  The examiner also noted a GAF score of 57.

Additionally, the Veteran receives private medical treatment for his PTSD.  A July 2011 report indicated worsening symptoms.  The examiner reported that the Veteran has no suicidal thoughts but often wishes he were dead.  Many similar conditions to the VA examination reports were noted, including nightmares, panic attacks, anhedonia, depression and anxiety.  Also, a GAF score of 52 was assigned.

Further, a February 2012 private treatment record indicated the Veteran's marriage is disintegrating and he is socially isolated.  He noted the Veteran's performance at work has decreased each month for the previous six months and he has difficulty performing at work due to the intense panic attacks he experiences, four to five times per week.  He further reported the Veteran demonstrates impairment in all areas of his life, has isolated himself and alienated his friends, his spouse and his coworkers because of the PTSD symptoms he experiences.  

The Veteran has also submitted lay evidence which supports the severity of his PTSD symptoms and coincides with the medical evidence in the claims file.  In the June 2011 substantive appeal, the Veteran indicated he does not care as much about his job as he once did, and that his professional and private life are suffering greatly.  He noted he has lost interest in being a good husband and has tremendous anxiety attacks several times per week, and often feels he is suffocating.  He further reported that he never thought of suicide, but often thinks his family would be better with the insurance money.

Additionally, June 2011 statements were submitted from the Veteran's wife and father.  In his wife's statement, she indicated that they have undergone marriage counseling to repair their relationship, and that the Veteran suffers from depression and lack of interest in life.  She also reported his relationship with his daughters has suffered.  In the June 2011 statement from the Veteran's father, he reported that he works with the Veteran and that dramatic mood swings have affected his performance as an insurance agent.

After reviewing the evidence of record, the Board finds that there is a reasonable basis for finding that the Veteran's PTSD has approximated occupational and social impairment, with deficiencies in most areas, such as school, work, family relations, judgment, thinking, or mood, supporting a higher rating of 70 percent.  See 38 C.F.R. § 4.7.  This is particularly so when resolving reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The VA examination reports from December 2010 and January 2013 support that the Veteran suffers severe impairment in his professional and private life.  The January 2013 examiner further indicated suicidal ideation, or at least thoughts of wishing he were dead.  These reports, along with the private treatment reports from July 2011 and February 2012 support that the Veteran's PTSD greatly impacts his productivity at work and has also impacted his relationships with his wife and family.

The July 2011 VA examination indicated that the Veteran overreported his symptoms, and thus, an accurate conclusion could not be obtained.  As discussed above, this report is of less probative value than the more recent January 2013 VA examination and the private medical reports from July 2011 and February 2012.  The Board notes symptomatology should be the primary focus when deciding entitlement to a given disability rating, however, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 117.  Thus, the Board concludes that the 70 percent rating is warranted throughout the pendency of the claim.

While the evidence supports an increased rating to 70 percent during the appeal period, an even greater increase to a 100 percent rating is not supported.  There is no indication of a gross impairment in thought process, delusions or hallucinations, inappropriate behavior, an inability to perform activities of daily living, or that the Veteran is a danger to others.  He has expressed some suicidal ideation but has never attempted to hurt himself.  VA examinations have not found that the symptoms he exhibits manifest to a level of total occupational and social impairment.  The Veteran has maintained consistent full-time employment throughout the period.  Furthermore, the GAF scores do not reflect total impairment.  Therefore, a 100 percent rating is not warranted as total occupational and social impairment has not been shown, and the benefit-of-the-doubt has already been applied in the increase to 70 percent.

Furthermore, the rating criteria reasonably describe the Veteran's disability level and symptomatology for his PTSD.  His disability picture, including any effects from the symptoms, is contemplated by the Rating Schedule as the criteria for evaluating psychiatric disorders consists of impairment levels ranging to total without a set list of symptoms.  Thus, extraschedular referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

B.  Effective Date

In the November 2014 substantive appeal, the Veteran requested that the increase in his PTSD rating date back to his initial claim, February 2007.

Legal Criteria

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o)(1) (2015).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable.  38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim. See Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

The Board notes that VA has amended the regulations pertaining to claims to require submitting standardized forms.  However, given the time period in question, the changes do not apply to the Veteran's claim.


Facts and Analysis

The record shows the Veteran originally filed his claim of service connection PTSD in February 2007.  The RO granted service connection and a 30 percent rating in a November 2007 rating decision.  The Veteran did not submit a NOD with the rating decision and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the rating decision.  See 38 C.F.R. § 3.156(b) (2015).  Thus, the November 2007 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

On December 3, 2009, the Veteran filed an informal claim for an increased rating for his service-connected PTSD when he contacted VA by telephone.  This claim led to the present appeal.  Given the above, the Veteran's earlier effective date contention could be substantiated in one of two ways: first, the evidence could show that the Veteran filed a formal or informal claim for benefits prior to December 3, 2009; second, the evidence could show that the Veteran's PTSD met the criteria for greater than a 30 percent rating at a factually ascertainable point between December 2008 and the currently established effective date of December 3, 2009.  Neither scenario is satisfied here.

First, there is no evidence of the Veteran's filing a formal or informal claim for an increased rating for PTSD between the time of the November 2007 rating decision and the December 2009 informal claim for an increase.  The Veteran submitted several pieces of correspondence during that time period, but they primarily related to dependency and his back rating.  While a diagnosis of PTSD is referenced, there is no indication the Veteran was seeking to claim an increase under Brokowski until the December 3, 2009 contact with VA.  There is therefore no basis to establish an earlier effective date based on a claim being filed prior to December 3, 2009.

Second, it is not factually ascertainable that the Veteran met the criteria for an increase above 30 percent for his PTSD in the one-year look-back period prior to the December 2009 claim.  In order to grant an earlier effective date on this basis, there would have to be sufficient evidence that the Veteran met the criteria for a 50 percent or higher rating between December 2008 and December 2009.  See Gaston, 605 F.3d at 983. See also 38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411.  A review of the evidence, does not show any explicit evidence of an increase in disability during this time period that would allow for extending the effective date back based on his symptoms.

The Veteran's statements, including the November 2013 statement and the November 2014 substantive appeal clearly indicate that he believes the 50 percent PTSD rating (and now 70 percent rating) should be awarded back to the initial date of the claim in November 2007.  However, the only means by which to potentially obtain an earlier effective date following a final denial would be to challenge such denial based on clear and unmistakable error (CUE).  See, e.g., Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [CUE, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date.").

The Veteran is free to file a request to revise based on CUE with regard to the November 2007 decision that granted service connection and assigned a 30 percent disability rating.  That being said, as no such request has been filed here even with a sympathetic reading of the record, and as the RO has not addressed such a matter in the first instance, the Board does not have jurisdiction to consider any such CUE request at this time.  See Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).

In sum, the prior decision is final, there is no subsequent claim earlier than the December 3, 2009 claim, and an increase is not factually ascertainable prior to that date as well.  Thus, preponderance of the evidence is against the claim for an earlier effective date than December 3, 2009, for an increased rating for PTSD; there is no doubt to be resolved; and an earlier effective date is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

A rating of 70 percent for PTSD, but no higher, is granted from December 3, 2009, subject to the laws and regulations governing the payment of monetary awards.

An effective date prior to December 3, 2009, for the award of a 70 percent evaluation for PTSD is denied.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


